Title: To James Madison from Robert R. Livingston, 11 July 1803
From: Livingston, Robert R.
To: Madison, James



No. 79
Dear sir
Paris 11. July 1803
I have nothing to add to my Letter of the 25th of June which you will receive by this conveyance it having been written to send by Mr. Monroe who has been detained for want of a passport ’till now. He sets off tomorrow. I have yet no answer to my Notes owing to the Consuls and Ministers absence and I presume that every thing is for the present laid aside to give place to the operations of War, and the festivity of the Tour. I should have mentioned to you that I have strong reasons to believe that the Spanish cession contained an agreement not to part with Louisiana to any other power, this I have thro’ a channel that I think I can rely upon, and tho’ it will not effect our right it should hasten your measures in availing yourselves of the Treaty. I have a Letter from Mr. Graham in which he says that he thinks our Treaty will be very displeasing to Spain and Expresses very little hope of Mr. Pinckneys success in his new demand on the Government. However the change in circumstances may I think operate there. The war measures continue with great activity & great unanimity on the part of the people the Consul is rendered extremely popular by the measures of England. The report of the vessel said to be taken in going from Sicily mentioned in my last is as I believe unfounded having recd. Letters from Marseilles of a late date that make no mention of it. I think it would be prudent as many Privateers will be fitted out from France to put your ships in Commission & grant Convoys as this would free them from search by our convention with France and of course from plunder. On the part of Britain I have reason to believe they will be respected, by charging Convoy money a great part of the expence would be defrayed and while our seamen acquired experience our Nation would derive consequence from an appearence of strength in the government. I have just now received your favor of the 28th May to Mr. Monroe and myself, it is not yet deciphered when it is it will be answered jointly. I do not know whether I shall now go to England as there may be some difficulty in the way and our board still appear to want me. Your desire in your Letter to Mr. Monroe that I should write by way of England, this will be very difficult in the present State of things or indeed to write any way as merchant vessels do not like to charge themselves with Letters. I have the honor to be Sir with great Esteem & Respect Your Most Obt Hbe. Sert
R R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8A); FC (NHi: Livingston Papers). RC in a clerk’s hand, signed by Livingston; docketed by Wagner as received 19 Sept.


